Citation Nr: 0336136	
Decision Date: 12/23/03    Archive Date: 12/29/03

DOCKET NO.  02-05 241A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from October 1970 to 
July 1973.  He died in December 1983.  The appellant is his 
widow.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from two rating decisions of November 1999 by the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied the appellant's claim 
for entitlement to service connection for the cause of the 
veteran's death.  The appellant testified at a hearing held 
at the RO in October 2002 in connection with her appeal.  

Following an award of death pension in June 1999, the 
appellant filed a timely notice of disagreement with the 
April 30, 1999, effective date assigned for the award.  A 
statement of the case was mailed to the appellant in January 
2000 together with written instructions pertaining to the 
required filing of a substantive appeal (VA Form 9 or 
equivalent).  The appellant did not thereafter perfect her 
appeal by the filing of a substantive appeal; consequently, 
the effective date issue is not before the Board at the 
present time and will not be addressed herein.


FINDINGS OF FACT

1.  The veteran died in December 1983 as the result of 
medullary failure due to meningeal carcinomatosis due to 
acute myelomonocytic leukemia.

2.  At the time of the veteran's death, service connection 
was not in effect for any disability.

3.  The competent medical evidence of record does not 
establish that chronic myelomonocytic leukemia was manifest 
during service or until a number of years after separation or 
that it was in any way related to military service.

4.  The competent medical evidence of record does not 
establish that a disability of service origin caused or 
substantially hastened the veteran's death.


CONCLUSIONS OF LAW

1.  Chronic myelomonocytic leukemia was not incurred in or 
aggravated by active military service and may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5107, 7104 (West 2002); 38 C.F.R. §§ 3.159, 3.307, 3.309 
(2003).

2.  A service-connected disability did not cause or 
contribute substantially or materially to the veteran's 
death.  38 U.S.C.A. §§ 1310, 5107, 7104 (West 2002); 
38 C.F.R. §§ 3.159, 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matter -- the VCAA 

During the pendency of this appeal, Congress enacted the 
Veterans Claims Assistance Act of 2000 (the VCAA), which 
redefines VA obligations with respect to notice and duty to 
assist.  Regulations implementing the VCAA were issued in 
August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

The United States Court of Appeals for Veterans Claims 
(Court), citing Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
has held that the VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date, and that the Board must determine whether the various 
provisions of the VCAA apply to a particular claim.  
See Holliday v. Principi, 14 Vet. App. 280 (2000).  However, 
in a recent decision, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) held that Section 3A of 
the VCAA (setting forth expanded VA notification and duty to 
assist obligations) did not apply retroactively, and 
overruled Holliday and Karnas to the extent that they 
permitted retroactive application of the VCAA and conflicted 
with relevant decisions of the Supreme Court.  Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  In the present 
case, it appears that although the claim for service 
connection for the cause of the veteran's death was filed 
before November 9, 2000, the VCAA is applicable because the 
claim remains in a pending status before the Board and is 
therefore not yet final.  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence, not previously provided to the Secretary, 
that is necessary to substantiate the claim.  VA must also 
advise a claimant which evidence the claimant must supply and 
which evidence VA will obtain on his or her behalf.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the present case, the statement of the case and the 
supplemental statement of the case set forth the applicable 
law and regulations and explained why the RO denied the 
appellant's claim.  In addition, in December 2000 the RO sent 
the appellant a letter that provided information consistent 
with the requirements of the new law.  
The letter supplemented an earlier June 1999 development 
letter by discussing in detail the evidentiary requirements 
for establishing entitlement to service connection for the 
cause of the veteran's death.  It advised her of the extent 
to which medical records were necessary to support her claim.  
She was told that she was free to submit such records on her 
own but that VA would obtain them for her if she identified 
the provider(s) and signed release forms, which were 
enclosed.  She was given specific information concerning the 
evidence already of record and the evidence that had been 
requested.  In the aggregate, the statement of the case, the 
supplemental statement of the case, and the RO letters are 
sufficient to put the appellant on notice of the requirements 
of the law, the evidence needed to support her claim, the 
information she must supply to permit VA assistance in 
developing her claim, and the evidence to be procured by VA 
in furtherance of its duty to assist consistent with the 
requirements of Quartuccio.  

The legal sufficiency of the December 2000 letter must also 
be assessed in light of recent decisions by the United States 
Court of Appeals for the Federal Circuit.  The Federal 
Circuit has held that VA regulations 38 C.F.R. §§ 3.159(b)(1) 
and 19.9(a)(2)(ii) are invalid to the extent they provide a 
claimant "not less than 30 days" to respond to a VCAA 
notification letter rather than the one year period allowed 
by 38 U.S.C.A. § 5103(b) for the submission of evidence.  See 
Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), 345 F.3d 1334 (Fed. 
Cir. 2003); Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003).  

The December 2000 letter requested a reply within 60 days and 
to that extent did not inform the appellant of her statutory 
rights.  However, the letter did advise her that she could 
still obtain benefits from the date of her claim if she 
submitted the required evidence within one year.  
Furthermore, the appellant was an active participant in the 
development of the record to support her claim, a process 
that lasted well over a year.  She appeared at a hearing 
where the evidentiary development process was discussed at 
length and was later, in July 2003, offered another 
opportunity to submit evidence within 90 days before her 
appeal was forwarded to the Board.  It is clear from this 
chronology that notwithstanding the erroneous reply date in 
the letter, the appellant has de facto received the benefit 
of the longer response deadline provided by the statute and 
that there was no premature adjudication of her claim.  As a 
result of the actions taken by the RO, the development of the 
evidence was exhaustive and complete to the extent possible.  
There remains no indication that allowing further time for 
submission of evidence would result in receipt of additional 
evidence to support the claim or that further delay of the 
appeal for the purpose of issuing a letter with the proper 
reply deadline would serve any useful purpose.  Accordingly, 
the Board believes that adjudication of the claim may proceed 
at this time without prejudice to the appellant.  

The VCAA also requires VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.

The record reflects that the relevant evidence in this case 
has been developed to the extent possible.  With the active 
assistance of the appellant the RO has made thorough and 
repeated attempts to obtain all records available from 
medical care providers who examined or treated the veteran 
during his lifetime.  To the extent that the Board can 
ascertain, there is no additional private evidence that might 
be obtained.  There is no evidence that the veteran ever 
underwent a VA examination or received VA treatment.  VA is 
not required under the VCAA to provide assistance to a 
claimant if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West 2002); see also Wensch v. Principi, 
15 Vet. App. 362, 368 (2001).  

In light of the foregoing, the Board finds that the VA has 
satisfied the notification and duty to assist provisions of 
the law and that no further actions pursuant to the VCAA need 
be undertaken.  



Legal criteria 

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by military service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of a death, it 
must singly or with some other condition be the immediate or 
underlying cause of death or be etiologically related to the 
cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2003).  For a service-connected disability to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death but rather it must 
be shown that there was a causal connection.  38 C.F.R. § 
3.312 (2003).  

Service connection may be established for disability which is 
shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (wartime), 1131 
(peacetime) (West 2002).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2003).  

A number of specific disabilities enumerated in the statute 
and in VA regulations, including malignant tumors and 
leukemia, are presumed by law to have been incurred in 
service if shown to have been manifest to a degree of 
10 percent or more within one year following the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  

The law permits the granting of service connection for 
disabilities caused by exposure to herbicide agents.  
38 U.S.C.A. § 1116 (West 2002) and 38 C.F.R. §§ 3.307, 3.309 
(2003).  A herbicide agent is a chemical in a herbicide used 
in support of the United States and allied military 
operations in the Republic of Vietnam during the Vietnam Era.  
38 C.F.R. § 3.307(a)(6)(i) (2003).  VA regulations define 
Vietnam Era service as extending from August 5, 1964, to 
May 7, 1975.  The Veterans' Benefits Improvements Act of 
1996, Pub. L. No. 104-275 extends the Vietnam Era to 
February 28, 1961, for all veterans who served in Vietnam, 
and extends special eligibility for health benefits based on 
Agent Orange exposure to those who served on or after 
January 9, 1962.  Service in the Republic of Vietnam includes 
service in the waters offshore and service in other locations 
if the conditions involved duty or visitation in the Republic 
of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2003).

Analysis  

To establish service connection for the cause of a veteran's 
death there must be competent evidence of a disease or injury 
which was incurred in service and a medical nexus between the 
inservice disease or injury and the veteran's death.  The 
cause of death listed on the official certificate of death 
was medullary failure due to meningeal carcinomatosis due to 
acute myelomonocytic leukemia.  No contributory cause of 
death was recorded.  No autopsy was performed.

The medical evidence of record in this case includes service 
medical records.  According to service medical records, no 
complaints or findings of leukemia were reported during 
active service.  No chronic skin disorder was documented 
during service or at separation.  After service, the veteran 
did not establish service connection for any disability.  No 
claim for compensation based on service-connected disability 
was received during his lifetime.  The veteran's service 
department personnel records show that the only service by 
the veteran outside of the continental United States was in 
Germany and Hawaii.

A claim for dependency and indemnity compensation (DIC) was 
received from the appellant in April 1984.  The RO denied the 
claim in May 1984 on the basis that there was no evidence 
that the veteran's death was related to service.  However, 
the appellant was not provided notice of her procedural and 
appellate rights.  The appellant filed a later claim in March 
1989.

A statement dated in October 1999 is of record from 
R. E. Peters, D.O., who was the veteran's physician at the 
time of his death.  The records of this treatment were not 
available, but Dr. Peters recalled that the veteran had acute 
leukemia that involved his spinal fluid and that he also had 
skin lesions that were leukemic in nature.  He believed that 
he first saw the veteran sometime in the middle or fall of 
1983.  He stated that the veteran's span of life during the 
course of his leukemia was "quite brief," and he estimated 
that the veteran "lived some three or four, perhaps five 
months."

Medical records from the John C. Murphy Clinic dated in 1980 
show that the veteran was seen in April of 1980 for 
complaints of breaking out on his back and neck and on the 
back of his hands for the last two weeks.  He had had earlier 
episodes of this dating back to his job two years earlier at 
a steel mill.  It was noted that there was no history of 
eczema or psoriasis.  The clinical assessment was possible 
allergic reaction.

Medical records received from the Normandy Osteopathic 
Hospital contain entries dated in 1983 relating to treatment 
for leukemia.  Despite extensive efforts, the RO was unable 
to obtain treatment records from the Deaconess West Hospital, 
the Des Peres Hospital, or Forest Park Hospital.

In a June 1999 statement and in testimony at her October 2002 
RO hearing, the appellant related that the veteran had had 
problems with his skin beginning from middle to late 1973, 
shortly after he got out of service.  She related that his 
skin was always breaking out in rashes involving several 
parts of his body.  The veteran was seen by his family 
physician, Dr. R. Poetz, who did not know what the disease 
was but who called it eczema.  She stated that the lesions 
kept getting worse and that in 1983 Dr. Peters had them 
biopsied and believed that the veteran had leukemia.  She 
stated that she had attempted to obtain Dr. Poetz's records 
but had been unsuccessful because the records had been 
destroyed by flooding in his basement.

When the appellant filed her March 1999 application for DIC 
benefits she initially took the position that the veteran's 
death had resulted from exposure to a herbicide, Agent 
Orange, during service.  However, a herbicide, including 
Agent Orange, is defined by regulation as a chemical used in 
support of military operations in the Republic of Vietnam 
during the Vietnam war.  The veteran did not serve in Vietnam 
and is not shown ever to have passed through Vietnam; hence, 
exposure during combat operations would have been impossible.  
There is no evidence in the record or any contention by the 
appellant that the veteran ever had occasion to come into 
contact with any herbicide as a result of handling or 
transportation of such substance at any location outside of 
Vietnam, to include in Korea.  His service outside the 
continental United States was in Hawaii and Germany.

The appellant's claim is based instead on the allegation that 
skin lesions associated with eczema were actually the result 
of leukemia that had been present for many years before the 
disorder was diagnosed.  The Board is unable to find support 
for this allegation in the medical record.  First, although 
complete medical records dated from 1973 are unavailable, in 
particular the records of Dr. Poetz, the treatment reports 
from the John C. Murphy Clinic contain a history of skin 
lesions that extends back only two or three years before the 
documented April 1980 visit, when the current lesions were 
thought to be possibly due to an allergic reaction.  Even if 
it is assumed, but not conceded, that skin lesions present in 
about 1978 were due to leukemia rather than an allergic 
reaction to some substance at work, this was still 
approximately five years after separation from service and 
there is no competent medical evidence relating them to 
service.  

Second, the question of whether any lesions present before 
1983 were due to leukemia rather than some other disorder is 
a medical question that can be resolved only through the use 
of medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  The opinion of a lay person, such as the appellant, 
has no probative value in resolving medical issues.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); 
Hyder v. Derwinski, 1 Vet. App. 221, 222 (1991) ("lay 
hypothesizing, particularly in the absence of any supporting 
medical authority, serves no constructive purpose and cannot 
be considered by the Board").  The only medical evidence of 
record suggesting a period of time during which leukemia may 
have been present is that provided by Dr. Peters, who cited a 
period of no more than five months.  In the absence of 
conflicting medical opinion, Dr. Peters' opinion must be 
accepted as highly probative evidence that leukemia could not 
have been present throughout the entire time span cited by 
the appellant, regardless of the presence or absence of skin 
lesions.  

Accordingly, the Board finds that a preponderance of the 
evidence of record in this case is against a finding that the 
cause of the veteran's death was incurred in service.  Where 
a preponderance of the evidence is against a claim, the 
benefit of the doubt doctrine does not apply and the claim 
must be denied.  38 U.S.C.A. § 5107 (West 2002); see also 
38 C.F.R. § 3.102 (2003); Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).  


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



